Exhibit 10.3
 
CHARTERBANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
 
This Supplemental Executive Retirement Plan Agreement (“Agreement”) is entered
into as of this 25th day of September, 2012 (the “Effective Date”) by and
between CharterBank (the “Employer” or the “Bank”), and Curt Kollar, an
individual resident of Georgia (the “Executive”), and establishes the
CharterBank Supplemental Executive Retirement Plan (the “Plan”).
 
WHEREAS, the Executive has contributed substantially to the success of the
Employer and the Employer desires that the Executive continue in its employ;
 
WHEREAS, Employer desires to provide certain supplemental nonqualified pension
benefits to Executive;
 
WHEREAS, Employer and Executive desire to enter into this Agreement to provide a
retirement benefit under this Agreement and to be paid to Executive as provided
herein;
 
WHEREAS, the parties hereto intend that this Agreement shall be an unfunded
arrangement maintained primarily to provide supplemental retirement benefits for
the Executive, and shall be considered a plan described in Section 301(a)(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”);
 
WHEREAS, this Agreement is intended to comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and,
accordingly, the intent of the parties hereto is that the Agreement shall be
operated and interpreted consistent with the requirements thereof;
 
WHEREAS, the Bank has purchased a Flexible Premium Indexed Deferred Annuity
Contract issued by Great American Life Insurance Company, contract #1195053482
(referred to as “Annuity Contract and Rider” as defined herein); and
 
WHEREAS, the Bank is the sole owner of the Annuity Contract and Rider and elects
to provide a retirement benefit to the Executive that is based on the income
provided by the Annuity Contract and Rider;
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.
 
ARTICLE 1
DEFINITIONS
 
Whenever used in this Agreement, the following terms have the meanings
specified:
 
1.1.           “Account” means the bookkeeping account established and
maintained by the Bank to reflect the interest of the Executive under this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2.           “Account Balance” means, as of any date, the Bank’s accounting of
Annual Contributions made by the Bank, plus accrued interest.  The Account
Balance also represents the liability that should be accrued by the Bank under
generally accepted accounting principles (“GAAP”) on behalf of the Executive.
 
1.3.           “Affiliate” means an entity controlling, controlled by or under
common control with the Employer, with control meaning direct or indirect
ownership of equity securities with the ordinary voting power of more than fifty
percent (50%) of the equity securities of an entity.
 
1.4.           “Annual Contribution” means the amount credited to the Account
Balance for the Plan Year.  The Annual Contribution for a particular Plan Year
shall be in the amount set forth on Schedule A attached hereto.  In its
discretion, the Board may increase or decrease the amount of the Annual
Contribution.
 
1.5.           “Beneficiary” means the person or entity designated in writing by
the Executive to receive death benefits pursuant to this Agreement in the event
of his death.  If no Beneficiary is designated, the Executive’s Beneficiary
shall be the Executive’s spouse or, if none, the Executive’s Estate.
 
1.6.           “Beneficiary Designation Form” means the form established from
time to time by the Plan Administrator that the Executive completes, signs, and
returns to the Plan Administrator to designate one or more Beneficiaries.
 
1.7.           “Board” means the Board of Directors of the Employer.
 
1.8.           “Cash Surrender Value” means the cash surrender value of the
Annuity Contract(s) and Rider as defined by the insurance company which issued
the contracts.
 
1.9.           “Change in Control” means a change in the ownership or effective
control of the relevant corporation, or in the ownership of a substantial
portion of the assets of the relevant corporation, as such change is defined in
Treasury Regulations Section 1.409A-3(i)(5).  The “relevant corporation” means
the Employer or any corporation that is a majority shareholder (i.e., owns more
than fifty percent (50%) of the total fair market value and the total voting
power of the equities securities) of the Employer or of any corporation in a
chain of corporations in which each corporation is a majority shareholder of
another corporation in the chain, ending in the Employer; provided, however,
that for purposes of determining whether a “change in the effective control of
the relevant corporation” has occurred, the sole relevant corporation shall be
the corporation for which no other corporation is a majority shareholder.  As of
the Effective Date, the relevant corporations are the Employer, Charter
Financial Corporation and First Charter, MHC; provided, however, that for
purposes of determining whether a “change in the effective control of the
relevant corporation” has occurred, the sole relevant corporation is First
Charter, MHC.  Notwithstanding anything herein to the contrary, the sale of
shares of Charter Financial Corporation or reorganization of First Charter MHC,
in either case as part of a conversion or partial conversion of the direct or
indirect ownership of the Employer from a mutual holding company structure to a
stock holding company structure shall not be deemed to be a Change in Control.
 
 
2

--------------------------------------------------------------------------------

 
 
1.10.           “Disability” shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expect to result in death or can be
expected to last for a continuous period of not less than twelve (12) months or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Employer.
 
Medical determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Employer, provided that the definition of Disability applied
under such Disability insurance program complies with the requirements of
Section 409A of the Code. Upon the request of the Plan Administrator, the
Executive must submit proof to the Plan Administrator of Social Security
Administration’s or the provider’s determination.
 
1.11.           “Early Retirement Age” means the date before age sixty-five (65)
on which the Executive reaches age sixty-two (62) or performs at least ten (10)
Years of Service with the Employer, which ever occurs later.
 
1.12.           “Early Retirement Date” means the date the Executive incurs a
Separation from Service on or after Early Retirement Age but before Normal
Retirement Age.
 
1.13.           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
 
1.14.           “Normal Retirement Age” means the date on which the Executive
reaches age sixty-five (65) or performs at least ten (10) Years of Service with
the Employer, which ever occurs later.
 
1.15.           “Normal Retirement Date” means the date the Executive Separates
from Service on or after Normal Retirement Age.
 
1.16.           “Plan Administrator” means the plan administrator described in
Article 8.
 
1.17.           “Plan Year” means the calendar year.  The initial Plan Year
shall commence on the Effective Date of this Agreement and end on December 31 of
the year in which occurs the Effective Date.
 
1.18.            “Rider” means the Income Rider attached to the Annuity Contract
and Rider as an endorsement or other product feature that operates as an Income
Rider, with such feature providing for a withdrawal or payment feature for the
life of the annuitant.
 
1.19.           “Separation from Service” means the Executive’s termination of
employment from the Employer and all entities aggregated with the Employer as
the “service recipient” within the meaning of Treasury Regulations Section
1.409A-1(g) that constitutes a “separation from service” within the meaning of
Treasury Regulations Section 1.409A-1(h).
 
 
3

--------------------------------------------------------------------------------

 
 
1.20.           “Termination for Cause” and “Cause” shall have the same
definition specified in any effective severance or employment agreement existing
between the Executive and the Employer or an Affiliate at the date of the
Executive’s Termination of Employment. If the Executive is not a party to a
severance or employment agreement containing a definition of termination for
cause, Termination for Cause means the Employer or an Affiliate terminates the
Executive’s employment because of:
 
(a)           the willful and continued failure by the Executive to perform
substantially his duties with the Bank (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to the Executive by the Chairman of the
Board, Chief Executive Officer or President of the Bank which specifically
identifies the manner in which such person believes that the Executive has not
substantially performed his duties or has failed to follow the policies and
procedures of the Bank, which failure to perform causes material and
demonstrable economic harm to the Bank or its Affiliates,
 
(b)           the willful engaging by the Executive in illegal conduct which is
materially and demonstrably injurious to the Bank,
 
(c)           the conviction of, or a plea of guilty or nolo contendere to, a
felony,
 
(d)           the failure to cooperate with all government authorities on
matters pertaining to any investigation, litigation or administrative proceeding
concerning the Bank,
 
(e)           the willful and material breach of any written code of business
conduct and/or ethics now or hereafter adopted by the Bank (however, to the
extent the breach is curable, the Bank must give you notice and a reasonable
opportunity to cure),
 
(f)           becoming subject to the prohibitions of Section 19(a)(1) of the
Federal Deposit Insurance Act or Section 21C(f) of the Exchange Act or
 
(g)           the failure to comply with the terms of this Agreement.
 
For purposes of this paragraph, no act, or failure to act, on the part of the
Executive shall be considered “willful” unless done, or omitted to be done, in
bad faith and without reasonable belief that the action or omission was in, or
not opposed to, the best interests of the Bank. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for the Bank or upon the instructions of the
Chief Executive Officer or other senior executive officer of the Bank shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Bank. It is also expressly
understood that the Executive’s attention to matters or engagement in activities
not directly related to the business of the Bank shall not provide a basis for
termination for Cause so long as the Board has approved engagement in such
activities prior to or following a change in control. Notwithstanding the
foregoing, in the case of clause (i), (ii), (iv), (v), or (vii) of this
paragraph, the Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-fourths
(3/4) of the entire membership of the Board (excluding the Executive if he is a
Board member) at a meeting of the Board called and held (in whole or in part)
for such stated purpose (after reasonable notice and an opportunity for the
Executive, together with his counsel, to be heard before the Board), finding
that in the good faith opinion of the Board the Executive  was guilty of the
conduct set forth above in such clause of this paragraph and specifying the
particulars thereof in detail. The Bank must notify the Executive of any event
constituting Cause within ninety (90) days following the Bank’s knowledge of its
existence or such event shall not constitute Cause under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
1.21.           “Years of Service” means each year the Executive is employed by
the Employer measured on an elapsed time basis from the first day worked through
the Executive’s Separation from Service.
 
ARTICLE 2
DEFERRED COMPENSATION AND VALUATION OF ACCOUNT
 
2.1.           Annuity Contract and Other Investments.  For purposes of
satisfying its obligations to provide benefits under this Agreement, the Bank
has initially invested in the Annuity Contract and Rider and may invest in other
investments.  However, nothing in this Section shall require the Bank to invest
in any particular form of investment.
 
2.2.           Ownership of the Annuity Contract and Other Investments.  The
Bank is the sole owner of the Annuity Contract and Rider and any other
investments for this Agreement and shall have the right to exercise all
incidents of ownership of the Annuity Contract and Rider and any other
investments.  The Bank shall be the beneficiary of the death proceeds of the
Annuity Contract and Rider.  The Bank shall at all times be entitled to the
Annuity Contract’s Cash Surrender Value, as that term is defined in the Annuity
Contract.  The Cash Surrender Value shall be determined as of the date of the
surrender of the Annuity Contract or death of the Executive, as the case may be.
 
2.3.           Right to Annuity Contract.  Notwithstanding any provision hereof
to the contrary, the Bank shall have the right to sell or surrender the Annuity
Contract and Rider without terminating this Agreement, provided the Bank
replaces the Annuity Contract and Rider with a comparable annuity policy(ies) or
assets of comparable value.  Without limitation, the Annuity Contract and Rider
at all times shall be the exclusive property of the Bank and shall be subject to
the claims of the Bank’s creditors.
 
2.4.           Rabbi Trust.  Employer may establish a “rabbi trust” to which
contributions may be made to provide the Employer with a source of funds for
purposes of satisfying the obligations of the Employer under the Plan.  The
trust shall constitute an unfunded arrangement and shall not affect the status
of the Plan as an unfunded plan. The Executive and his Beneficiaries shall have
no beneficial ownership interest in any assets held in the trust.
 
2.5.           Annual Contributions.  The Bank shall establish an Account
Balance for the Executive on its books.  The Bank shall credit the Annual
Contribution to the Account Balance annually.  The Annual Contribution shall not
be made by the Bank for any Plan Year commencing after the Executive’s Normal
Retirement Date.  Except in the case of Executive’s Separation from Service due
to Disability, no Annual Contribution shall be made by the Bank for the Plan
Year following the Plan Year in which the Executive’s incurs a Separation from
Service.  Contributions to the Account Balance by the Executive are prohibited.
 
 
5

--------------------------------------------------------------------------------

 
 
2.6.           Interest Credits.  The Bank shall credit interest on the Account
Balance annually as set forth in Schedule A.
 
ARTICLE 3
RETIREMENT AND OTHER BENEFITS
 
3.1.           Normal Retirement Benefit. Upon the Executive’s Separation from
Service on or after Normal Retirement Age for any reason other than death or
Disability, the Executive will be entitled to the benefit described in this
Section 3.1 in lieu of any other benefit under this Agreement.
 
(a)           The present value of the benefit under this Section 3.1 will equal
the Account Balance (the “Normal Retirement Benefit”).
 
(b)           The Normal Retirement Benefit will be paid in an actuarially
equivalent single life annuity in an amount determined pursuant to the Rider,
payable in monthly installments for the life of the Executive commencing on the
first (1st) day of the second month following the date of the Executive’s
Separation from Service.
 
3.2.           Early Retirement Benefit.  Upon the Executive’s Separation from
Service on or after Early Retirement Age but prior to Normal Retirement Age for
any reason other than death or Disability, the Executive will be entitled to
benefit described in this Section 3.2 in lieu of any other benefit under this
Agreement.
 
(a)           The present value of the benefit under this Section 3.2 will equal
the Account Balance (the “Early Retirement Benefit”).
 
(b)           The Early Retirement Benefit will be paid in an actuarially
equivalent single life annuity in an amount determined pursuant to the Rider,
payable in monthly installments for the life of the Executive commencing on the
first (1st) day of the second month following the date of the Executive’s
Separation from Service.
 
3.3.           Disability Benefit.  In the event the Executive should incur a
Disability while actively employed by the Employer, any time after the Effective
Date but prior to Normal Retirement Date, the Bank will continue to make Annual
Contributions and interest credits in accordance with Schedule A until the
Executive’s Normal Retirement Age and the Executive will be eligible Executive
will be entitled to benefit described in this Section 3.3 in lieu of any other
benefit under this Agreement.
 
(a)           The present value of the benefit under this Section 3.3 will equal
the Account Balance at the Executive’s Normal Retirement Age (the “Disability
Benefit”).
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           The Disability Benefit will be paid in an actuarially equivalent
single life annuity in an amount determined pursuant to the Rider, payable in
monthly installments for the life of the Executive commencing on the first (1st)
day of the second month following the date of the Executive’s Normal Retirement
Age.
 
3.4.           Preretirement Death Benefit.  Upon the death of the Executive
while in service to the Employer, the Employer shall pay to the Executive’s
Beneficiary the benefit described in this Section 3.4 in lieu of any other
benefit under this Agreement.
 
(a)           The present value of benefit under this Section 3.4 is the Account
Balance as of the date of Executive’s death (the “Preretirement Death Benefit”).
 
(b)           The Employer shall pay the Preretirement Death Benefit to the
Executive’s Beneficiary in one hundred eighty (180) equal monthly installments
beginning on the first day of the month following submission of proof of claim
substantiating the Executive’s death.
 
3.5.           Postretirement Death Benefit.  Upon the death of the Executive
after the Executive is eligible for the Early Retirement Benefit, Normal
Retirement Benefit or Disability Benefit payments under Section 3.1, Section 3.2
or Section 3.3 but before receiving a total of one hundred eighty (180) monthly
installments of the Early Retirement Benefit, the Normal Retirement Benefit or
Disability Benefit, the Executive’s Beneficiary will receive the remaining
Account Balance, payable in a lump sum within thirty (30) days after submission
of proof of claim substantiating the Executive’s death (with the Beneficiary
having no right to designate the taxable year of the payment).
 
3.6.           Change in Control Benefit.  Notwithstanding any provision of this
Agreement to the contrary, if a Change in Control occurs prior to the
Executive’s Separation from Service and before payment has otherwise commenced
under this Agreement, the Executive will be entitled to the benefit described in
this Section 3.6 in lieu of any other benefit under this Agreement.
 
(a)           The amount of benefit payable under this Section 3.6 is equal to
the Cash Surrender Value of the Annuity Contract referred to in this Agreement
plus any surrender charge as defined in the Annuity Contract as of the date of
Change in Control (the “Change in Control Benefit”).
 
(b)           The Change in Control Benefit will be paid to the Executive in a
single lump sum within thirty (30) days of the date of Change in Control.  The
Bank may assign the Annuity Contract and Rider to the Executive in satisfaction
of the benefit payable under this Section 3.6 and reduce the Bank’s obligation
under this Section 3.6.
 
3.7.           Restriction on Timing of Distributions. Notwithstanding the
applicable provisions of this Agreement regarding timing of payments, the
following special rules shall apply if the stock of the Employer is publicly
traded at the time of the Executive’s Separation from Service in order for this
Agreement to comply with Section 409A of the Code: (i) to the extent the
Executive is a “specified employee” (as defined under Section 409A of the Code)
at the time of a distribution and to the extent such applicable provisions of
Section 409A of the Code and the regulations thereunder require a delay of such
distributions by a six-month period after the date of such Executive’s
Separation from Service with the Employer, no such distribution shall be made
prior to the date that is six months after the date of the Executive’s
Separation from Service with the Employer, and (ii) any such delayed payments
shall be paid to the Executive in a single lump sum within five (5) business
days after the end of the six (6) month delay.  All subsequent distributions
shall be paid in the manner specified
 
 
7

--------------------------------------------------------------------------------

 
 
3.8.           Actuarial Equivalence.  For purposes of determining actuarial
equivalence for converting the Executive’s Account Balance into a single life
annuity, reasonable actuarial assumptions within the meaning of Treasury
Regulations Section 31.3121(v)(2)-1 shall be used.
 
3.9.           Separation Prior to Early Retirement Age.  If the Executive
incurs a Separation from Service for any reason other than death or Disability
prior to the Executive’s Early Retirement Age, no benefit will be paid under
this Agreement.
 
ARTICLE 4
BENEFICIARIES
 
4.1.           Beneficiary Designations. The Executive shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Agreement upon the death of the Executive. The Beneficiary designated under this
Agreement may be the same as or different from the Beneficiary designation under
any other benefit plan of the Employer in which the Executive participates.
 
4.2.           Beneficiary Designation; Changes. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.
 
4.3.           Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Plan Administrator or its designated agent.
 
4.4.           No Beneficiary Designation. If the Executive dies without a valid
Beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be distributed to the
personal representative of the Executive’s estate; provided, however, that the
personal representative of the Executive’s estate may assign the right to
receive payment to the heirs under the Executive’s estate, or in the absence of
a will, the Executive’s heirs in accordance with the applicable intestacy
statute.
 
 
8

--------------------------------------------------------------------------------

 
 
4.5.           Facility of Payment. If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Employer may pay such benefit to the
guardian, legal representative, or person having the care or custody of the
minor, incapacitated person, or incapable person. The Employer may require proof
of incapacity, minority, or guardianship as it may deem appropriate before
distribution of the benefit. Distribution shall completely discharge the
Employer from all liability for the benefit.
 
ARTICLE 5
GENERAL LIMITATIONS AND CODE SECTION 409A COMPLIANCE
 
5.1.           Termination for Cause.  If the Executive experiences a
Termination of Employment which is a Termination for Cause, notwithstanding any
provision of this Agreement to the contrary, this Agreement and the Employer’s
obligations under this Agreement shall terminate as of the effective date of the
Termination for Cause.
 
5.2.           Suicide or Misstatement.  No benefits shall be paid under this
Agreement if the Executive commits suicide within two years after the Effective
Date of this Agreement or if the Executive makes any material misstatement of
fact on any application for life insurance purchased by the Employer.
 
5.3.           Removal.  Despite any contrary provision of this Agreement, if
the Executive is removed from office or permanently prohibited from
participating in the Employer’s affairs by an order issued under section 8(e) or
8(g) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e) or 1818(g), all
obligations of the Employer under this Agreement shall terminate as of the
effective date of the order.
 
5.4.           Default.  Despite any contrary provision of this Agreement, if
the Employer is in “default” or “in danger of default”, as those terms are
defined in of section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C.
1813(x), all obligations under this Agreement shall terminate.
 
5.5.           FDIC Assisted Transaction.  All obligations under this Agreement
shall be terminated, except to the extent determined by the Federal Deposit
Insurance Corporation (“FDIC”) that continuation of the contract is necessary
for the continued operation of the Employer, at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Employer under the
authority contained in section 13(c) of the Federal Deposit Insurance Act. 12
U.S.C. 1823(c).
 
5.6.           No Golden Parachutes.  Notwithstanding anything contained in this
Agreement to the contrary, no payments shall be made hereunder in contravention
of the golden parachute payment and indemnification payment restrictions
contained in regulations adopted pursuant to Section 18(k) of the Federal
Deposit Insurance Act, 12 U.S.C. 1828(k).
 
5.7.           Distributions Upon Income Inclusion Under Code Section
409A.  Upon the inclusion of any amount into the Executive’s or Beneficiary’s
income as a result of the failure of this Agreement to comply with the
requirements of Code Section 409A, a distribution shall be made in an amount
equal to the lesser of the amount required to be included in income as a result
of such failure or the Account Balance.
 
 
9

--------------------------------------------------------------------------------

 
 
5.8.           One Benefit Only. Notwithstanding any provision of this
Agreement, the Executive and the Executive’s Beneficiary are entitled to one
benefit derived from Article 3 of this Agreement, which shall be determined by
the first event to occur that is dealt with by Article 2 of this Agreement.
Subsequent occurrence of events dealt with by Article 3 shall not entitle the
Executive or the Executive’s Beneficiary to other or additional benefits derived
from Article 3.
 
5.9.           Compliance with Code Section 409A. This Agreement shall be
interpreted and administered consistent with Code Section 409A.
 
ARTICLE 6
CLAIMS AND REVIEW PROCEDURES
 
6.1.           Claims Procedure. A person or Beneficiary (a “claimant”) who has
not received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:
 
(a)           Initiation - Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits. If the
claim relates to the contents of a notice received by the claimant, the claim
must be made within sixty (60) days after the notice was received by the
claimant. All other claims must be made within one hundred eighty (180) days
after the date of the event that caused the claim to arise. The claim must state
with particularity the determination desired by the claimant.
 
(b)           Timing of Plan Administrator Response. The Plan Administrator
shall respond to such claimant within ninety (90) days after receiving the
claim. If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional ninety (90) days by notifying the claimant in
writing, prior to the end of the initial ninety (90)-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.
 
(c)           Notice of Decision. If the Plan Administrator denies part or all
of the claim, the Plan Administrator shall notify the claimant in writing of
such denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:
 
 
(i)
The specific reasons for the denial,

 
 
(ii)
A reference to the specific provisions of the Agreement on which the denial is
based,

 
 
(iii)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 
 
(iv)
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

 
 
10

--------------------------------------------------------------------------------

 
 
 
(v)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 
6.2.           Review Procedure. If the Plan Administrator denies part or all of
the claim, the claimant shall have the opportunity for a full and fair review by
the Plan Administrator of the denial, as follows
 
(a)           Initiation - Written Request. To initiate the review, the
claimant, within 60 days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.
 
(b)           Additional Submissions - Information Access. The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim. The Plan Administrator shall also
provide the claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits.
 
(c)           Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.
 
(d)           Timing of Plan Administrator Response. The Plan Administrator
shall respond in writing to such claimant within sixty (60) days after receiving
the request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional sixty (60) days by
notifying the claimant in writing, prior to the end of the initial sixty
(60)-day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.
 
(e)           Notice of Decision. The Plan Administrator shall notify the
claimant in writing of its decision on review. The Plan Administrator shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:
 
 
(i)
The specific reasons for the denial,

 
 
(ii)
A reference to the specific provisions of the Agreement on which the denial is
based,

 
 
(iii)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 
 
(iv)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).

 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 7
MISCELLANEOUS
 
7.1.           Amendments and Termination. Subject to Section 7.13 of this
Agreement, (a) this Agreement may be amended solely by a written agreement
signed by the Employer and by the Executive, and (b) except as otherwise
provided herein, this Agreement may be terminated solely by a written agreement
signed by the Employer and by the Executive.
 
7.2.           Binding Effect. This Agreement shall bind the Executive and the
Employer and their beneficiaries, survivors, executors, successors,
administrators, legal representatives, and transferees.
 
7.3.           No Guarantee of Employment. This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Employer, nor does it interfere with the Employer’s right to
discharge the Executive. It also does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment at any
time.
 
7.4.           Non-Transferability. Benefits under this Agreement cannot be
sold, transferred, assigned, pledged, attached, or encumbered in any manner.
 
7.5.           Tax Withholding. The Employer shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.
 
7.6.           Applicable Law. Except to the extent preempted by the laws of the
United States of America, the validity, interpretation, construction, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia, without giving effect to the principles
of conflict of laws of such state.
 
7.7.           Unfunded Arrangement. The Executive and the Executive’s
Beneficiary are general unsecured creditors of the Employer for the payment of
benefits under this Agreement. The benefits represent the mere promise by the
Employer to pay such benefits. The rights to benefits are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors. Any insurance, annuity
contract or other asset purchased by Employer to fund its obligations under this
Agreement shall be a general asset of the Employer to which the Executive and
Beneficiary have no preferred or secured claim.
 
7.8.           Severability. If any provision of this Agreement is held invalid,
such invalidity shall not affect any other provision of this Agreement, and each
such other provision shall continue in full force and effect to the full extent
consistent with law. If any provision of this Agreement is held invalid in part,
such invalidity shall not affect the remainder of the provision, and the
remainder of such provision together with all other provisions of this Agreement
shall continue in full force and effect to the full extent consistent with law.
 
7.9.           Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
7.10.           Notices. All notices, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed, certified or registered mail, return
receipt requested, with postage prepaid. Unless otherwise changed by notice,
notice shall be properly addressed to the Executive if addressed to the address
of the Executive on the books and records of the Employer at the time of the
delivery of such notice, and properly addressed to the Employer if addressed to
the Board of Directors, at CharterBank, 1233 O.G. Skinner Drive, West Point,
Georgia 31833.
 
7.11.           Entire Agreement. This Agreement constitutes the entire
agreement between the Employer and the Executive concerning the subject matter
hereof. No rights are granted to the Executive under this Agreement other than
those specifically set forth herein.
 
7.12.           Payment of Legal Fees. In the event litigation ensues between
the parties concerning the enforcement of the obligations of the parties under
this Agreement, the Employer shall promptly pay (but not later than two (2)
months after such expenses are incurred) all costs and expenses in connection
with such litigation until such time as a final determination (excluding any
appeals) is made with respect to the litigation. If the Employer prevails on the
substantive merits of each material claim in dispute in such litigation, the
Employer shall be entitled to receive from the Executive all reasonable costs
and expenses, including without limitation attorneys’ fees, incurred by the
Employer on behalf of the Executive in connection with such litigation, and the
Executive shall pay such costs and expenses to the Employer promptly upon demand
by the Employer.
 
7.13.           Termination or Modification of Agreement Because of Changes in
Law, Rules or Regulations. The Employer is entering into this Agreement on the
assumption that certain existing tax laws, rules, and regulations will continue
in effect in their current form. If that assumption materially changes and the
change has a material detrimental effect on this Agreement, then the Employer
reserves the right to terminate or modify this Agreement accordingly, subject to
the written consent of the Executive, which shall not be unreasonably
withheld.  This Section 7.13 shall become null and void effective immediately if
a Change in Control occurs.
 
ARTICLE 8
ADMINISTRATION OF AGREEMENT
 
8.1.           Plan Administrator Duties. This Agreement shall be administered
by a Plan Administrator consisting of the Board of Directors of the Employer or
such committee or person(s) as the Board of Directors of the Employer shall
appoint. The Plan Administrator shall have the sole and absolute discretion and
authority to interpret and enforce all appropriate rules and regulations for the
administration of this Agreement and the rights of the Executive under this
Agreement, to decide or resolve any and all questions or disputes arising under
this Agreement, including benefits payable under this Agreement and all other
interpretations of this Agreement, as may arise in connection with the
Agreement.
 
8.2.           Agents. In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Employer.
 
 
13

--------------------------------------------------------------------------------

 
 
8.3.           Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.  Without limiting
the foregoing, it is acknowledged that the value of the benefits payable
hereunder may be difficult to determine in the event the Employer does not
actually purchase and maintain the Annuity Contract and Rider as contemplated
hereunder; therefore, in such event, the Employer shall have the right to make
any reasonable assumptions in determining the benefits payable hereunder and any
such determination made in good faith shall be binding on the Executive.
 
8.4.           Indemnity of Plan Administrator. The Plan Administrator shall not
be liable to any person for any action taken or omitted in connection with the
interpretation and administration of this Agreement, unless such action or
omission is attributable to the willful misconduct of the Plan Administrator or
any of its members. The Employer shall indemnify and hold harmless the members
of the Plan Administrator against any and all claims, losses, damages, expenses,
or liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator or
any of its members.
 
8.5.           Employer Information. To enable the Plan Administrator to perform
its functions, the Employer shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation of Service of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.
 
[Remainder of Page Intentionally Left Blank.]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Executive and a duly authorized Officer of the Employer
have signed this Agreement as of the Effective Date.
 
 
THE EXECUTIVE:
CHARTERBANK
 
 
/s/ Curtis R Kollar                    
 
By: /s/ Thomas M. Lane                            
 
Its: Chair of Board P&C                             

 
 
15

--------------------------------------------------------------------------------

 


SCHEDULE A
 
CHARTERBANK
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
 
 
Year
 
Annual Contribution
 
Annual Interest Credit
         
2012
 
13,458
 
197
2013
 
24,162
 
1,470
2014
 
25,611
 
3,047
2015
 
27,148
 
4,807
2016
 
28,777
 
6,769
2017
 
4,961
 
8,012



 


 
 
 
16